Peters, J.
Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered February 2, 2004, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of a three-count indictment charging defendant with various drug crimes, defendant pleaded guilty in July 2002 to attempted criminal sale of a controlled substance in the third degree. Before he could be sentenced, however, defendant absconded and a bench warrant was issued for his arrest. Defendant was ultimately returned to County Court’s jurisdiction in 2004 and sentenced, as a second felony offender and in accordance with the plea agreement, to a prison term of 3 to 6 years. Defendant appeals and we affirm.
Defendant’s only contention on appeal is that he was denied his statutory right to a speedy trial (see CEL 30.30). Upon our review of the record, we find that defendant’s knowing, voluntary and intelligent guilty plea operated as a waiver of his right to seek appellate review of this issue (see People v Friscia, 51 NY2d 845, 847 [1980]; People v Cintron, 7 AD3d 827, 828 [2004]; People v Attanasio, 240 AD2d 877, 877-878 [1997]). Accordingly, the judgment of conviction must be affirmed.
Cardona, P.J., Mercure, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.